Title: To George Washington from Robert Stewart, 6 May 1761
From: Stewart, Robert
To: Washington, George



My Dear Sir
[c.6 May 1761]

Yesterday about noon we arriv’d at this place where the loss of some Waggon Horses, want of Provisions for the Waggoners, and Forrage for the Horses oblig’d me to remain last night, I this morning sent to Reconnoitre Cedar Creek which is found immensely swell’d by the heavy Rains and deem’d impassable so that we are likely to remain here at least for this Day.
I flatter myself that the Success of your excursion yesterday was such as to make up in some measure for the disagreeable Ride you must have had, I need not tell you how happy a Line from you after the Election is over would make me, and when you get to Mount Vernon I beg you’ll be so good as to offer my Respectfull Complemts in the warmest and most obliging Terms to Your Lady and my hearty Thank for her highly valued present—May Heaven Bless You with everything you desire or wish & be assur’d that I am and ever shall remain with

the most unalterable Esteem & Supreme Regard My Dear Colonel Your Most Affecte & most Obliged hble Servt

Robert Stewart

